

	

		II

		109th CONGRESS

		2d Session

		S. 2290

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2006

			Mr. Pryor (for himself,

			 Mr. Warner, and Mr. Talent) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Energy and Natural Resources

		

		A BILL

		To provide for affordable natural gas by rebalancing

		  domestic supply and demand and to promote the production of natural gas from

		  domestic resources. 

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Reliable and Affordable Natural

			 Gas Energy Reform Act of 2006.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Natural gas leases.

					Sec. 3. Determination of adjacent zones and planning

				areas.

					Sec. 4. Leasing moratoria in the OCS.

					Sec. 5. Option to petition for extension of withdrawal from

				leasing within certain areas of the outer Continental Shelf.

					Sec. 6. State requests to examine energy areas.

					Sec. 7. Availability of certain areas for leasing.

					Sec. 8. Neighboring State concurrence.

					Sec. 9. Revenue sharing from moratorium areas.

					Sec. 10. Revenue sharing from nonmoratorium areas.

					Sec. 11. Repeal of requirement to conduct comprehensive

				inventory of OCS natural gas resources.

					Sec. 12. Leases for areas located within 100 miles off

				California or Florida.

					Sec. 13. Repurchase of certain leases.

				

			2.Natural gas

			 leasesSection 8 of the Outer

			 Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end

			 the following:

			

				(q)Natural gas

				leases

					(1)In

				generalBeginning with the 5-year outer Continental Shelf oil and

				gas leasing program for 2007 through 2012, the Secretary may issue a lease

				under this section that authorizes development and production of gas and

				associated condensate and other hydrocarbon liquids in a moratorium area (as

				defined in section 18(j)(1)) in accordance with regulations issued under

				paragraph (2).

					(2)RegulationsNot

				later than October 1, 2006, the Secretary shall issue regulations that, for

				purposes of this section—

						(A)define

				natural gas in a manner that includes—

							(i)hydrocarbons and

				other substances in a gaseous state at atmospheric pressure and a temperature

				of 60 degrees Fahrenheit;

							(ii)liquids that

				condense (gas liquids) from natural gas in the process of treatment,

				dehydration, decompression, or compression prior to the point for measuring

				volume and quality of the production established by the Secretary, acting

				through the Minerals Management Service;

							(iii)other

				associated hydrocarbon liquids if the predominant component is natural gas and

				gas liquids; and

							(iv)natural gas

				liquefied for transportation;

							(B)provide that

				natural gas leases shall contain the same rights and obligations as oil and gas

				leases;

						(C)provide that, in

				reviewing the adequacy of bids for natural gas leases, the Secretary, acting

				through the Minerals Management Service, shall exclude the value of any crude

				oil estimated to be discovered within the boundaries of the leasing

				area;

						(D)provide for

				cancellation of a natural gas lease, with payment of the fair value of the

				lease rights canceled, if the Secretary determines that hydrocarbons other than

				natural gas and natural gas liquids will be the predominant production from the

				lease; and

						(E)provide that, at

				the request and with the consent of the Governor of the State adjacent to the

				lease area, as determined under section 18(j)(2)(B)(i), and with the consent of

				the lessee, an existing natural gas lease may be converted, without an increase

				in the rental royalty rate and without further payment in the nature of a lease

				bonus, to a lease under subsection (b), in accordance with a process, to be

				established by the Secretary, that requires—

							(i)consultation by

				the Secretary with the Governor of the State and the lessee with respect to the

				operating conditions of the lease, taking into consideration environmental

				resource conservation and recovery, economic factors, and other factors, as the

				Secretary determines to be relevant; and

							(ii)compliance with

				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).

							(3)Effect of other

				lawsAny Federal law (including regulations) that applies to an

				oil and gas lease on the outer Continental Shelf shall apply to a natural gas

				lease issued under this

				subsection.

					.

		3.Determination of

			 adjacent zones and planning areasSection 4(a)(2)(A) of the Outer Continental

			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended—

			(1)by designating

			 the first, second, and third sentences as clause (i), (iii), and (iv),

			 respectively;

			(2)in clause (i) (as

			 so designated), by striking , and the President and all that

			 follows through the end of the sentence; and

			(3)by inserting

			 after clause (i) (as so designated) the following:

				

					(ii)The lines extending seaward and

				defining the Adjacent Zone of each State, and each Planning Area of the outer

				Continental Shelf, shall be as indicated on the maps for each outer Continental

				Shelf region entitled—

						(I)Alaska OCS Region State

				Adjacent Zone and OCS Planning Areas;

						(II)Pacific OCS Region State

				Adjacent Zones and OCS Planning Areas;

						(III)Gulf of Mexico OCS Region

				State Adjacent Zones and OCS Planning Areas; and

						(IV)Atlantic OCS Region State

				Adjacent Zones and OCS Planning Areas;

						all of which

				are dated September 2005 and on file in the Office of the Director, Minerals

				Management

				Service..

			4.Leasing

			 moratoria in the OCSSection

			 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by

			 adding at the end the following:

			

				(i)Leasing within

				certain areas of the outer Continental Shelf

					(1)Prohibition

				against leasingExcept as otherwise provided in this subsection

				and subsection (k), prior to June 30, 2012, the Secretary shall not offer for

				leasing for natural gas—

						(A)any area

				withdrawn from disposition by leasing in the Atlantic OCS Region, the Pacific

				OCS Region, or the Gulf of Mexico OCS Region Eastern Planning Area, as depicted

				on the applicable map described in subparagraph (B), under the

				Memorandum on Withdrawal of Certain Areas of the United States Outer

				Continental Shelf from Leasing Disposition, from 34 Weekly Comp. Pres.

				Doc. 1111, dated June 12, 1998; or

						(B)any area not

				withdrawn under that Memorandum that is included within—

							(i)the Gulf of

				Mexico OCS Region Eastern Planning Area as indicated on the map entitled

				Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning

				Areas; or

							(ii)the Florida

				Straits Planning Area as indicated on the map entitled Atlantic OCS

				Region State Adjacent Zones and OCS Planning Areas;

							both of

				which are dated September 2005 and on file in the Office of the Director,

				Minerals Management Service.(2)Revocation of

				withdrawal

						(A)In

				generalThe withdrawal of any area from disposition by leasing

				under the Memorandum on Withdrawal of Certain Areas of the United States

				Outer Continental Shelf from Leasing Disposition, from 34 Weekly Comp.

				Pres. Doc. 1111, dated June 12, 1998, shall have no force or effect with

				respect to any area included within the Gulf of Mexico OCS Region Central

				Planning Area as indicated on the map entitled Gulf of Mexico OCS Region

				State Adjacent Zones and OCS Planning Areas, dated September 2005 and

				on file in the Office of the Director, Minerals Management Service.

						(B)Additional

				areasThe Secretary shall amend the 5-year outer Continental

				Shelf oil and gas leasing program for 2002 through 2007 to include—

							(i)the areas added

				to the Gulf of Mexico OCS Region Central Planning Area by this paragraph to the

				extent that the areas were included within the original boundaries of proposed

				Lease Sale 181; and

							(ii)2 sales in such

				additional areas, 1 of which shall be held not later than January 2007 and 1 of

				which shall be held not later than June 2007.

							(C)Environmental

				impact statementThe final environmental impact statement

				prepared for an area covered by this paragraph for Lease Sale 181 shall be

				considered sufficient for all purposes for each lease sale in which the area is

				offered for lease during the 5-year outer Continental Shelf oil and gas leasing

				program for 2002 through 2007 without need for supplementation.

						(D)Partial

				tracts

							(i)Part within

				Planning AreaAny tract only partially added to the Gulf of

				Mexico OCS Region Central Planning Area by this paragraph shall be eligible for

				leasing of the part of the tract that is included within the Gulf of Mexico OCS

				Region Central Planning Area.

							(ii)Part outside

				Planning AreaThe remainder of the tract that lies outside of the

				Gulf of Mexico OCS Region Central Planning Area may be developed and produced

				by the lessee of the partial tract using extended reach or similar drilling

				from a location on a leased

				area.

							.

		5.Option to

			 petition for extension of withdrawal from leasing within certain areas of the

			 outer Continental Shelf

			(a)Option to

			 petition

				(1)In

			 generalThe Governor of a State may submit to the Secretary a

			 petition requesting that the Secretary extend for a period of time described in

			 paragraph (2) the withdrawal from leasing for all or part of any area within

			 the Adjacent Zone of the State within 125 miles of the coastline of the

			 State.

				(2)Length of

			 extension

					(A)In

			 generalThe period of time requested in a petition submitted

			 under paragraph (1) shall not exceed 5 years for each petition.

					(B)LimitationThe

			 Secretary shall not grant a petition submitted under paragraph (1) that extends

			 the remaining period of a withdrawal of an area from leasing for a total of

			 more than 10 years.

					(3)Multiple

			 petitionsA State may petition multiple times for a particular

			 area, but not more than once per calendar year for any particular area.

				(4)Contents of

			 petitionA petition submitted under paragraph (1) may—

					(A)apply to natural

			 gas leasing; and

					(B)request some

			 areas to be withdrawn from all leasing and some areas only withdrawn from one

			 type of leasing.

					(5)Alabama

			 Adjacent ZoneA petition for extending the withdrawal from

			 leasing of any part of the Alabama Adjacent Zone that is a part of the Gulf of

			 Mexico OCS Region Eastern Planning Area, as indicated on the map entitled

			 Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning

			 Areas, dated September 2005 and on file in the Office of the Director,

			 Minerals Management Service, may be made by either the Governor of Alabama or

			 the Governor of Florida.

				(b)Action by

			 SecretaryNot later than 90 days after receipt of a petition

			 submitted under subsection (a), the Secretary shall approve the petition,

			 unless the Secretary determines that extending the withdrawal from leasing

			 would likely have an adverse effect on the availability of necessary energy

			 resources, which would contribute to significant economic hardship on a

			 national or regional basis, or would otherwise not be in the national

			 interest.

			(c)Failure to

			 actIf the Secretary fails to approve or deny a petition in

			 accordance with subsection (b), the petition shall be considered to be approved

			 90 days after the date on which the Secretary received the petition.

			6.State requests

			 to examine energy areasSection 18 of the Outer Continental Shelf

			 Lands Act (43 U.S.C. 1344) (as amended by section 4) is amended by adding at

			 the end the following:

			

				(j)State requests

				to examine energy areas

					(1)DefinitionsIn

				this subsection through subsection (m):

						(A)LeaseThe

				term lease includes a natural gas lease under section 8(q).

						(B)Moratorium

				areaThe term moratorium area means—

							(i)any area

				withdrawn from disposition by leasing by the Memorandum on Withdrawal of

				Certain Areas of the United States Outer Continental Shelf from Leasing

				Disposition, from 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998;

				and

							(ii)any area of the

				outer Continental Shelf as to which Congress has denied the use of appropriated

				funds or other means for preleasing, leasing, or related activities.

							(2)Resource

				estimates

						(A)RequestsAt

				any time, the Governor of an affected State (acting on behalf of the State) may

				request the Secretary to provide a current estimate of proven and potential

				natural gas resources that may result, and resulting State revenues, in any

				moratorium area (or any part of the moratorium area the Governor identifies)

				adjacent to, or lying seaward of the coastline of, that State.

						(B)Response of

				SecretaryNot later than 45 days after the date on which the

				Governor of a State requests an estimate under subparagraph (A), the Secretary

				shall provide—

							(i)a

				current estimate of proven and potential natural gas resources in any

				moratorium areas off the shore of a State;

							(ii)an estimate of

				potential revenues that could be shared under this Act if resources were

				developed and produced; and

							(iii)an explanation

				of the planning processes that could lead to the leasing, exploration,

				development, and production of the natural gas resources within the area

				identified.

							.

		7.Availability of

			 certain areas for leasingSection 18 of the Outer Continental Shelf

			 Lands Act (43 U.S.C. 1344) (as amended by section 6) is amended by adding at

			 the end the following:

			

				(k)Availability of

				certain areas for leasing

					(1)Petition

						(A)In

				generalOn consideration of the information received from the

				Secretary, the Governor (acting on behalf of the State of the Governor) may

				submit to the Secretary a petition requesting that the Secretary make available

				for leasing any portion of a moratorium area in the Adjacent Zone of the

				State.

						(B)ContentsIn

				a petition under subparagraph (A), a Governor may request that an area

				described in subparagraph (A) be made available for leasing under subsection

				(b) or (q), or both, of section 8.

						(2)Action by

				SecretaryNot later than 90 days after the date of receipt of a

				petition under paragraph (1), the Secretary shall approve the petition unless

				the Secretary determines that leasing in the affected area presents a

				significant likelihood of incidents associated with the development of

				resources that would cause serious harm or damage to the marine resources of

				the area or of an adjacent State.

					(3)Failure to

				actIf the Secretary fails to approve or deny a petition in

				accordance with paragraph (2), the petition shall be considered to be approved

				as of the date that is 90 days after the date of receipt of the

				petition.

					(4)TreatmentNotwithstanding

				any other provision of this section, not later than 180 days after the date on

				which a petition is approved, or considered to be approved, under paragraph (2)

				or (3), the Secretary shall—

						(A)treat the

				petition of the Governor under paragraph (1) as a proposed revision to a

				leasing program under this section; and

						(B)except as

				provided in paragraph (5), expedite the revision of the 5-year outer

				Continental Shelf oil and gas leasing program in effect as of that date to

				include any lease sale for any area covered by the petition.

						(5)Inclusion in

				subsequent plans

						(A)In

				generalIf there are less than 18 months remaining in the 5-year

				outer Continental Shelf oil and gas leasing program described in paragraph

				(4)(B), the Secretary, without consultation with any State, shall include the

				areas covered by the petition in lease sales under the subsequent 5-year outer

				Continental Shelf oil and gas leasing program.

						(B)Environmental

				assessmentBefore modifying a 5-Year outer Continental Shelf oil

				and gas leasing program under subparagraph (A), the Secretary shall complete an

				environmental assessment that describes any anticipated environmental effect of

				leasing in the area covered by the petition.

						(6)Spending

				limitationsAny Federal spending limitation with respect to

				preleasing, leasing, or a related activity in an area made available for

				leasing under this subsection shall terminate as of the date on which the

				petition of the Governor relating to the area is approved, or considered to be

				approved, under paragraph (2) or (3).

					(7)ApplicationThis

				subsection shall not apply to—

						(A)any area

				designated as a national marine sanctuary or a national wildlife refuge;

						(B)any area not

				included in the outer Continental Shelf;

						(C)the Great Lakes

				(as defined in section 118(a)(3) of the Federal Water Pollution Control Act (33

				U.S.C. 1268(a)(3));

						(D)the eastern coast

				of the State of Florida; or

						(E)Bristol

				Bay.

						(8)Great

				LakesThe Great Lakes (as defined in section 118(a)(3) of the

				Federal Water Pollution Control Act (33 U.S.C. 1268(a)(3)))—

						(A)shall not be

				considered part of the outer Continental Shelf under this Act; and

						(B)shall not be

				subject to

				production.

						.

		8.Neighboring

			 State concurrence

			(a)NoticeThe Secretary of the Interior shall provide

			 notice to a neighboring State of any proposed lease of natural gas if the lease

			 would be located within 20 miles of the nearest point on the coastline of the

			 State.

			(b)ObjectionNot later than 30 days after receiving the

			 notice, the Governor of the State may object to the issuance of the lease on

			 grounds that the lease presents a significant risk to environmental and

			 economic resources of the State.

			(c)Secretary

			 ReviewIf the Secretary, after review of the objection and

			 consultation with the adjacent State, concurs that the lease presents a

			 significant risk described in subsection (b), and that the risk cannot be

			 reasonably mitigated—

				(1)the Secretary

			 shall not approve an exploration plan for the lease; and

				(2)the lease shall

			 be eligible for repurchase in accordance with section 13.

				(d)NonapplicabilityThis section does not apply to a State

			 covered by section 12.

			9.Revenue sharing

			 from moratorium areasSection

			 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) (as amended by

			 section 7) is amended by adding at the end the following:

			

				(l)Revenue sharing

				from moratorium areas

					(1)Bonus

				bidsIf the Governor of a State requests the Secretary to allow

				natural gas leasing in a moratorium area and the Secretary allows the leasing,

				the State shall, without further appropriation or action, receive 50 percent of

				any bonus bid paid for leasing rights in the area.

					(2)Post leasing

				revenuesIn addition to bonus bids under paragraph (1), a State

				described in paragraph (1) shall receive, from leasing of the area, 50 percent

				of—

						(A)any lease rental

				minimum royalty;

						(B)any royalty

				proceeds from a sale of royalties taken in kind by the Secretary; and

						(C)any other

				revenues from a bidding system under section 8.

						(3)Conservation

				royaltiesAfter making distributions in accordance with

				paragraphs (1) and (2) and in accordance with section 31, the Secretary shall,

				without further appropriation or action, distribute a conservation royalty

				equal to 12.5 percent of Federal royalty revenues derived from an area leased

				under this section in an amount not to exceed $1,250,000,000 from all areas

				leased under this section for any year, into the following programs that

				distribute conservation funds to States:

						(A)The Federal aid

				to wildlife restoration fund established under section 3(a)(1) of the

				Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(a)(1)).

						(B)The land and

				water conservation fund established under section 2 of the Land and Water

				Conservation Fund Act of 1965 (16 U.S.C. 460l–5) to provide financial

				assistance to States under section 6 of that Act (16 U.S.C.

				460l–8).

						.

		10.Revenue sharing

			 from nonmoratorium areasSection 18 of the Outer Continental Shelf

			 Lands Act (43 U.S.C. 1344) (as amended by section 9) is amended by adding at

			 the end the following:

			

				(m)Revenue sharing

				from nonmoratorium areaRevenues from production that occurs

				beginning on the date that is 5 years after the date of enactment of this

				subsection in an area that is not a moratorium area shall be distributed in the

				same proportion and for the same uses as provided in subsection

				(l).

				.

		11.Repeal of

			 requirement to conduct comprehensive inventory of OCS natural gas

			 resourcesSection 357 of the

			 Energy Policy Act of 2005 (42 U.S.C. 15912) is repealed.

		12.Leases for

			 areas located within 100 miles off California or Florida

			(a)In

			 generalEffective beginning on the date that is 180 days after

			 the date of enactment of this Act, the lessee of a natural gas lease in

			 existence on the date of enactment of this Act for an area located completely

			 within 100 miles of the coastline and within the California or Florida Adjacent

			 Zones shall have the option, without compensation, of exchanging the lease for

			 a new natural gas lease having a primary term of 5 years.

			(b)TractsFor

			 the area subject to the new lease, the lessee may select any unleased

			 tract—

				(1)at least part of

			 which is located within the area between 100 and 125 miles from the coastline;

			 and

				(2)that is

			 located—

					(A)completely beyond

			 100 miles from the coastline; and

					(B)within the same

			 Adjacent Zone of the adjacent State as the lease being exchanged.

					(c)Administrative

			 process

				(1)In

			 generalThe Secretary of the Interior (referred to in this

			 section as the Secretary) shall establish a reasonable

			 administrative process through which a lessee may exercise the option of the

			 lessee to exchange a natural gas lease for a new natural gas lease in

			 accordance with this section.

				(2)Relationship to

			 other lawsAn exchange of leases conducted in accordance with

			 this section (including the issuance of a new lease)—

					(A)shall not be

			 considered to be a major Federal action for purposes of the

			 National Environmental Policy Act of

			 1969 (42

			 U.S.C. 4321 et seq.); and

					(B)shall be

			 considered in compliance with the Outer Continental Shelf Lands Act

			 (43 U.S.C.

			 1331 et seq.).

					(3)WithdrawalThe

			 Secretary shall issue a new lease in exchange for the lease being exchanged

			 notwithstanding that the area that will be subject to the lease may be

			 withdrawn from leasing under the Outer Continental Shelf Lands Act

			 (43 U.S.C.

			 1331 et seq.) or otherwise unavailable for leasing under any

			 other law.

				(d)Operating

			 restrictionsA new lease issued in exchange for an existing lease

			 under this section shall be subject to such national defense operating

			 restrictions on the outer Continental Shelf tract covered by the new lease as

			 apply on the date of issuance of the new lease.

			(e)Priority

				(1)Bonus

			 bidThe Secretary shall give priority in the lease exchange

			 process under this section based on the amount of the original bonus bid paid

			 for the issuance of each lease to be exchanged.

				(2)Exchange of

			 partial tracts for full tractsThe Secretary shall allow leases

			 covering partial tracts to be exchanged for leases covering full tracts under

			 this section conditioned on payment of additional bonus bids on a per-acre

			 basis, as determined based on the average per acre of the original bonus bid

			 per acre for the partial tract being exchanged.

				(f)Exploration

			 plansAn exploration plan submitted to the Secretary during the

			 period beginning on the date of enactment of this Act and ending June 30, 2012,

			 for a natural gas lease for an area wholly within 100 miles of the coastline

			 within the California Adjacent Zone or the Florida Adjacent Zone shall not be

			 treated as received by the Secretary until the earlier of—

				(1)July 1, 2012;

			 or

				(2)the date of

			 approval of a petition by the Adjacent State for natural gas leasing covering

			 the area within which is located the area subject to the natural gas

			 lease.

				(g)Cancellation of

			 leaseAs part of the lease exchange process under this section,

			 the Secretary shall cancel a lease that is exchanged under this section.

			(h)Conditions for

			 lease exchangeFor a lease to be cancelled and exchanged under

			 this section—

				(1)each lessee

			 holding an interest in the lease must consent to cancellation of the leasehold

			 interest of the lessee;

				(2)each lessee must

			 waive any rights to bring any litigation against the United States related to

			 the transaction; and

				(3)the plugging and

			 abandonment requirements for any well located on any lease to be cancelled and

			 exchanged under this section must be complied with by the lessees prior to the

			 cancellation and exchange.

				(i)Area partially

			 within 100 miles of FloridaA natural gas lease in existence on

			 the date of enactment of this Act for an area located partially within 100

			 miles of the coastline within the Florida Adjacent Zone may only be developed

			 and produced under this section using wells drilled from well-head locations at

			 least 100 miles from the coastline to any bottom-hole location on the area of

			 the lease.

			13.Repurchase of

			 certain leases

			(a)In

			 generalThe Secretary of the Interior (referred to in this

			 section as the Secretary) shall repurchase and cancel any Federal

			 natural gas lease in the outer Continental Shelf, if the Secretary finds that

			 the lease qualifies for repurchase and cancellation under the regulations

			 authorized by this section.

			(b)Regulations

				(1)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the Secretary shall publish a final regulation prescribing the conditions

			 under which a lease referred to in subsection (a) would qualify for repurchase

			 and cancellation, and the process to be followed regarding repurchase and

			 cancellation, in a manner consistent with this subsection.

				(2)FindingThe

			 Secretary shall repurchase and cancel a lease under this section on a written

			 request by the lessee and a finding by the Secretary that—

					(A)a request by the

			 lessee for a required permit or other approval complied with applicable law

			 (other than the Coastal Zone Management Act of

			 1972 (16

			 U.S.C. 1451 et seq.)) and terms of the lease and the permit or

			 other approval was denied;

					(B)a Federal agency

			 failed to act on a request by the lessee for a required permit, other approval,

			 or administrative appeal—

						(i)within a time

			 period established by law (including regulations) for the requested action,

			 whether advisory or mandatory; or

						(ii)if

			 no such period is established, within 180 days after receipt of the request;

			 or

						(C)a Federal agency

			 attached a condition of approval, without agreement by the lessee, to a

			 required permit or other approval that—

						(i)was

			 not required by Federal law (including regulations) in effect on the date of

			 lease issuance; or

						(ii)was not

			 specifically allowed under the terms of the lease.

						(3)Exhaustion of

			 remediesA lessee shall not be required to exhaust administrative

			 remedies regarding a permit request, administrative appeal, or other required

			 request for approval under this section.

				(4)DeadlineThe

			 Secretary shall make a final agency decision on a request by a lessee under

			 this section not later than 180 days after receipt of the request.

				(5)Compensation

					(A)AmountThe

			 amount of compensation to a lessee to repurchase and cancel a lease under this

			 section shall be equal to the amount that a lessee would receive in a

			 restitution case for a material breach of contract.

					(B)FormThe

			 compensation shall be in the form of a check or electronic transfer from the

			 Secretary of the Treasury from funds deposited into miscellaneous receipts

			 under the authority of the Act that authorized the issuance of the lease being

			 repurchased.

					(C)DeadlineThe

			 failure of the Secretary to make a final agency decision on a request by a

			 lessee under this section in accordance with paragraph (4) shall result in a

			 percent increase in the compensation due to the lessee if the lease is

			 ultimately repurchased.

					(c)Other

			 rightsThis section does not affect any other right the lessee

			 may have in the absence of this section.

			

